FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           20-AUG-2020
                                           12:16 PM




              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI I


                            ---o0o---


               THE ESTATE OF JOANNA LAU SULLIVAN,
           AKA JOANNA NGIT CHO LAU SULLIVAN, Deceased


                       NO. CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (LP NO. 15-1-0698)


                         AUGUST 20, 2020


             FUJISE, PRESIDING JUDGE, LEONARD, J.; AND
          CIRCUIT JUDGE SOUZA, IN PLACE OF GINOZA, C.J.,
        AND CHAN, HIRAOKA AND WADSWORTH, JJ., ALL RECUSED

                       ORDER OF CORRECTION
                        (By: Leonard, J.)
          IT IS HEREBY ORDERED that the Opinion of the court,

filed on March 20, 2020, is hereby corrected at page 10, line 13

from top, by adding an additional "0" to "CAAP-16-000881" so that

it reflects the correct case number of CAAP-XX-XXXXXXX.
 FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER


          The clerk of the court is directed to incorporate the

foregoing change in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai i, August 20, 2020.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                 2